FILED
                             NOT FOR PUBLICATION                            AUG 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ERICK ALFONSO ESCOBAR,                           No. 08-73629

               Petitioner,                       Agency No. A072-707-977

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 10, 2010 **

Before:        O’SCANNLAIN, HAWKINS, and IKUTA, Circuit Judges.

       Erick Alfonso Escobar, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen deportation proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252.

We review for abuse of discretion the denial of a motion to reopen and review the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
BIA’s factual findings for substantial evidence. Najmabadi v. Holder, 597 F.3d

983, 986 (9th Cir. 2010). We deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in denying Escobar’s motion to reopen

as untimely because Escobar filed the motion over two years after the BIA’s final

administrative decision, see 8 C.F.R. § 1003.2(c)(2), and Escobar failed to

establish changed circumstances in Guatemala to qualify for the regulatory

exception to the time limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); see also

Najmabadi, 597 F.3d at 991 (substantial evidence supported BIA’s conclusion that

evidence submitted with motion to reopen was not qualitatively different from the

evidence presented at the original hearing).

      We lack jurisdiction to review Escobar’s ineffective assistance of counsel

claim because he failed to exhaust it before the BIA. See Puga v. Chertoff,

488 F.3d 812, 815-16 (9th Cir. 2007).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     08-73629